DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 3-4, 6-8 have been amended, new claim 9 has been added and no claims have been cancelled, therefore claims 1-9 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
Amendments to the claims do not overcome rejection under 35 USC 101, see updated rejection below.
Amendments to the claims overcome previous rejections under 5 USC 102(a)(1), therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant’s arguments are either not persuasive and/or are moot and do not apply to the current rejection, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-8 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-8 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, " A registration system with input error recognition and response, comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire an image including a product from a imaging unit; recognize at least a part of a mark included in the image,  the recognition being based on a predefined pattern included in the mark, the mark further including discount information related to the product, and output, when the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information, wherein, when an entirety of the mark is recognized, and the discount information cannot be acquired by the image analysis, the guidance information includes indication of a photographing method. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claim(s) 7-8 are similar to claim 1 except for reciting: A registration with input error and recognition response, the method executed by a computer (claim 7) and A non-transitory storage medium storing a program causing a computer (claim 8), therefore claims 7-8 are analyzed similarly as claim 1. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising/marketing or sales activities. It appears that the claims are directed to instructing a user in how to identify a discount and perform the sale of a product and as such the claims are directed to an abstract idea.
Dependent claims 2-6 are also considered as encompassed by the abstract idea by indicating the type of information (claim 2), identifying product and discount information (claim 3), acquiring discount information and processing a sale (claim 4), outputting information to the user (claim 5,6).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A registration system with input error recognition and response, comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire an image including a product from a imaging unit (claim 1, 7-8), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The Examiner understands the “imaging unit” can be a generic camera which does not provide an inventive concept nor does it integrate the judicial exception into a practical application. New claim 9 recites, “…estimate an information region contained within an entirety of the mark in the image based on a region of a part of the mark recognized in the image, and acquire the discount information included in the mark by analyzing the information region in the image”, this limitation appears to just be imaging a section of the mark to identify a pattern associated with a discount label which does not appear to provide an inventive concept nor does it provide an improvement to the technology or technical field. Furthermore, the “photographing method” appears to be rather broad and can just be rescanning or re-imaging the commodity see the Applicant’s disclosure at 0087-0088.
	Therefore, the limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2012/0000980 A1), hereinafter “Suzuki”, in view of Takeno et al (2015/0139493 A1), hereinafter “Takeno”.

	[Claim 1] Suzuki discloses, A registration system with input error recognition and response (0023-0025, 0027, POS terminal and checkout lane system, see also 0056-0057), comprising: 
	at least one memory configured to store one or more instructions (0025, ROM/RAM memory, see also 0026-0027); 
	and at least one processor configured to execute the one or more instructions to (0025, central processing unit, CPU, see also 0026-0027): 
	acquire an image including a product from a imaging unit (0028, 0037-0039, camera); 
	recognize at least a part of a mark included in the image (see at least 0069, Fig. 6), the recognition being based on a predefined pattern included in the mark (see at least Fig. 6, 0044-0046), the mark further including discount information related to the product (0033-0035),
	and output, when the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information (0034-0035, discount label, 0050-0051, 0055-0056, “a message indicating that benefit information cannot be read and inform the operator of omission of reading of the benefit information”), wherein, when an entirety of the mark is recognized (0047-0050),
	 and the discount information cannot be acquired by the image analysis (0055-0056) – it would appear the “entirety” of the mark is “recognized” means that the system recognizes the mark as being a discount label but is unable to actually obtain the discount information, see Applicant’s disclosure at 0088.
	Although Suzuki discloses providing guidance information to the operator when the discount information cannot be read (see at least 0055-0056), it would appear that the guidance information does not include a photographing method, therefore it appears that Suzuki may not explicitly disclose, the guidance information includes indication of a photographing method (the Examiner notes that according to the Applicant’s disclosure at 0087-0088 a “photographing method” appears to just be rescanning/reimaging the commodity). Takeno teaches the guidance information includes indication of a photographing method (Takeno at 0073-0075, see also 0080-0081). The Examiner finds instructing a user to reposition and rescan a product when the product is obscured to be applying a known technique to a known device method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the technique of instructing a user to reposition/adjust a product when the product is obscured and cannot be identified as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to instruct the user to reposition and rescan the product to identify the mark and apply the discount. MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	[Claim 2] Suzuki in view of Takeno discloses, The registration system according to claim 1, wherein the guidance information includes information indicating that the discount information cannot be acquired (Suzuki at 0055-0056).  

	[Claim 3] Suzuki in view of Takeno discloses, The registration system according to claim 1, wherein the processor is further configured to execute the one or more instructions to: acquire the discount information included in the mark (0052-0053, see also 0033-0035), and output the guidance information when it is recognized that at least a part of the mark is included in the image, but the discount information included in the mark cannot be acquired (0055-0056, see also 0062-0064).

	[Claim 4] Suzuki in view of Takeno discloses, The registration system according to claim 1, wherein the processor is further configured to execute the one or more instructions to: acquire the discount information included in the mark (0052-0053); recognize a product included in the image; recognize, as a checkout target, the recognized product, and when the discount information is acquired (0041-0043, first reading section reads commodity information, second reading section detects price-cut label), change a price of the product registered as a checkout target, based on the acquired discount information (0054, performs sale registration for the commodity based on the discount data).  

	[Claim 5] Suzuki in view of Takeno discloses, The registration system according to claim 1, however it appears that Suzuki may not explicitly disclose, wherein the processor is further configured to execute the one or more instructions to output, 4PRELIMINARY AMENDMENTAttorney Docket No.: Q259218Appln. No.: National Stage of PCT/JP2019/003577when a positional relationship between a human body included in the image and the mark satisfies a predetermined condition, an instruction for changing a position of the human body, Takeno, however teaches a system that includes a scanning device for imaging a commodity and recognizing when a commodity is obscured by an operator’s hand and notifying the operator via displaying a message, see Takeno 0079-0081, see also 0084-0085. The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for recognizing when a commodity is obscured by an operator’s hand and notifying the operator via displaying a message as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to improve the system’s ability to detect the benefit label and apply the discount to the commodity price.

	[Claim 6] Suzuki in view of Takeno discloses, The registration system according to claim 1, Suzuki discloses identifying when part of a mark is partly cut off and providing guidance information (Suzuki at 0049, 0055-0056, Fig. 8-9), however it appears that Suzuki may not explicitly disclose, wherein the processor is further configured to execute the one or more instructions to output, when the mark is partly cut off in the image, an instruction for changing a position of the product. Takeno however teaches instructing an operator to reposition or adjust the product when the product is obscured and cannot be identified, see Takeno at 0073-0075, 0080-0081. The Examiner finds instructing a user to reposition and rescan a product when the product is obscured to be applying a known technique to a known device method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the technique of instructing a user to reposition/adjust a product when the product is obscured and cannot be identified as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to instruct the user to reposition and scan the product to improve the system’s ability to identify the product and apply the discount. MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	[Claim 7] Suzuki discloses, A registration method with input error recognition and response, the method executed by a computer, (0023-0025, POS terminal and checkout lane system, see also 0056-0057), the method comprising: 
	acquiring an image including a product from a imaging unit (0028, 0037-0039, camera); 
	recognizing at least a part of a mark included in the image (see at least 0069, Fig. 6), the recognition being based on a predefined pattern included in the mark (see at least Fig. 6, 0044-0046), the mark further including discount information related to the product (0033-0035);
	 and outputting, when the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information (0034-0035, discount label, 0050-0051, 0055-0056, “a message indicating that benefit information cannot be read and inform the operator of omission of reading of the benefit information”), 
	wherein, when an entirety of the mark is recognized (0047-0050), and the discount information cannot be acquired by the image analysis (0055-0056) – it would appear the “entirety” of the mark is “recognized” means that the system recognizes the mark as being a discount label but is unable to actually obtain the discount information, see Applicant’s disclosure at 0088.
	Although Suzuki discloses providing guidance information to the operator when the discount information cannot be read (see at least 0055-0056), it would appear that the guidance information does not include a photographing method, therefore it appears that Suzuki may not explicitly disclose, the guidance information includes indication of a photographing method (the Examiner notes that according to the Applicant’s disclosure at 0087-0088 a “photographing method” appears to just be rescanning/reimaging the commodity). Takeno teaches the guidance information includes indication of a photographing method (Takeno at 0073-0075, see also 0080-0081). The Examiner finds instructing a user to reposition and rescan a product when the product is obscured to be applying a known technique to a known device method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the technique of instructing a user to reposition/adjust a product when the product is obscured and cannot be identified as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to instruct the user to reposition and rescan the product to identify the mark and apply the discount. MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.
 
	[Claim 8] Suzuki discloses, A non-transitory storage medium storing a program (0023-0027) causing a computer to acquire an image including a product from a imaging unit (0028, 0037-0039, camera);
	recognize at least a part of a mark included in the image (see at least 0069, Fig. 6), the recognition being based on a predefined pattern included in the mark (see at least Fig. 6, 0044-0046), the mark further including discount information related to the product (0033-0035);
	 and output, when the discount information cannot be acquired by an image analysis, guidance information for acquiring the discount information (0034-0035, discount label, 0050-0051, 0055-0056, “a message indicating that benefit information cannot be read and inform the operator of omission of reading of the benefit information”), 
	wherein, when an entirety of the mark is recognized (0047-0050), and the discount information cannot be acquired by the image analysis (0055-0056) – it would appear the “entirety” of the mark is “recognized” means that the system recognizes the mark as being a discount label but is unable to actually obtain the discount information, see Applicant’s disclosure at 0088.
	Although Suzuki discloses providing guidance information to the operator when the discount information cannot be read (see at least 0055-0056), it would appear that the guidance information does not include a photographing method, therefore it appears that Suzuki may not explicitly disclose, the guidance information includes indication of a photographing method (the Examiner notes that according to the Applicant’s disclosure at 0087-0088 a “photographing method” appears to just be rescanning/reimaging the commodity). Takeno teaches the guidance information includes indication of a photographing method (Takeno at 0073-0075, see also 0080-0081). The Examiner finds instructing a user to reposition and rescan a product when the product is obscured to be applying a known technique to a known device method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or incorporate the technique of instructing a user to reposition and rescan a product when the product is obscured and cannot be identified as taught by Takeno with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in order to instruct the user to reposition and rescan the product to identify the mark and apply the discount. MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeno, further in view of Iizaka et al (US 2013/0054344 A1), hereinafter “Iizaka”.

	[Claim 9] Suzuki in view of Takeno discloses, The registration system according to claim 1, however it appears that Suzuki in view of Takeno may not explicitly disclose, wherein the processor is further configured to execute the one or more instructions to: estimate an information region contained within an entirety of the mark in the image based on a region of a part of the mark recognized in the image, and acquire the discount information included in the mark by analyzing the information region in the image. Iizaka, however, teaches estimating an information region contained within an entirety of the mark in the image based on a region of a part of the mark recognized in the image, and acquire the discount information included in the mark by analyzing the information region in the image (Iizaka at 0044-0046, uses pattern recognition on a label area (i.e. shape, color or other characteristics) to identify the type of discount label). 
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art to incorporate or include identifying an information region (label area) in the image from which to analyze to obtain the discount information as taught by Iizaka with the system and method for imaging a commodity and detecting if a price-cut label cannot be read as disclosed by Suzuki in view of Takeno, in order to quickly and easily identify a discount label without having to recognize the characters contained in the label one by one (Iizaka at 0064).

Response to Amendments
Amendments to the claims do not overcome the rejection(s) under 35 USC 101, therefore the rejection has been maintained by the Examiner.
Amendments to the claims overcome previous rejections under 5 USC 102(a)(1), therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant’s arguments are either not persuasive and/or are moot and do not apply to the current rejection, see Response to Arguments below.

Response to Arguments
The Applicant argues that the prior art of record does not teach nor suggest the amended claim limitation(s) (see page 6 of Remarks), the Examiner respectively disagrees and finds that Suzuki in view of Takeno discloses each and every one of the amended claim limitations, see updated rejection starting on page 7 of this Office Action. Suzuki discloses identifying a discount label based on the predefined pattern (characteristics) of the label using image analysis (Suzuki at Fig. 6, 0044-0046). Suzuki further discloses identifying the entirety of the mark but not being able to obtain the discount information (Suzuki at 0047-0050, detecting that a discount label is attached, 0055-0056, notifying the operator that the benefit label could not be read). As indicated at the rejection, it would appear the “entirety” of the mark is “recognized” means that the system recognizes the mark as being a discount label but is unable to actually obtain the discount information, see Applicant’s disclosure at 0088. Although Suzuki indicates providing guidance information to the operator when the benefit label cannot be read, it would appear that the guidance information does not include a photographing method, thus the Examiner has cited to Takeno for teaching the missing limitations at 0073-0075 and 0080-0081. The Examiner notes that the “photographing method” appears to be rather broad and is apparently just instructions to rescan or reimage the commodity see the Applicant’s disclosure at 0087-0088. Thus, the Examiner finds that it would be rather apparent to combine the prior art of record to arrive at the claimed invention. The Applicant’s arguments have been fully considered however they are not persuasive.
The Applicant argues that the claims are not directed to an abstract idea (see Page 8 of Remarks), however the Examiner disagrees. As a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment, the claims recite generic computer components performing generic computer functions, without an inventive concept, and do not amount to significantly more than the abstract idea. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment (see full analysis the updated rejection starting on page 3). Therefore, the Applicants arguments have been fully considered but are not persuasive.
Applicant' s arguments with respect to claim 1, 7-8 have been considered but are not persuasive.
The Applicant relies on the same arguments for depending claims 2-6 and 9, therefore the Examiner' s response to the Applicant' s arguments above applies to depending claims 2-6 and 9.
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622